Citation Nr: 1757177	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-49 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial rating for service-connected bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies, rated as 10 percent disabling from October 23, 2007 to August 6, 2009, as 100 percent disabling from August 6, 2009 to October 1, 2009, and rated as 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1992 and from January 2003 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a January 2009 rating decision the RO increased the rating to 10 percent effective October 23, 2007.  In an April 2017 rating decision the RO increased the rating to 30 percent effective October 1, 2009.

Prior to the April 2017 rating decision, a temporary total evaluation was assigned in a September 2009 rating decision, effective from August 6, 2009 through October 1, 2009, due to the Veteran's bilateral fifth metatarsal head resection surgery.  Because the Veteran was in receipt of a 100 percent rating from August 6, 2009 to October 1, 2009, the highest available rating under the schedule, the Board will only address the periods in which the Veteran was not in receipt of a 100 percent rating.

The RO granted service connection for a low back disability in an April 2017 rating decision.  As this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).


FINDINGS OF FACT

1. For the period from October 23, 2007 to August 6, 2009, the weight of the evidence fails to show signs or symptoms analogous to marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

2. For the period from October 1, 2009 onward, the weight of the evidence fails to show signs or symptoms analogous to marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

3. The Veteran has hallux valgus of the left foot and had surgery with a resection of metatarsal head.

4. The Veteran has hallux valgus of the right foot and had surgery with a resection of metatarsal head.


CONCLUSIONS OF LAW

1. For the period from October 23, 2007 to August 6, 2009, the criteria for a rating higher than 10 percent, for the Veteran's service-connected bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R.  §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2017).

2. For the period from October 1, 2009 onward, the criteria for a rating higher than 30 percent, for the Veteran's service-connected bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R.  §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2017).

3. For the period from October 23, 2007 to August 6, 2009, and from October 1, 2009 onward, the criteria for a separate assignment of a disability rating of 10 percent for hallux valgus of the left foot have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5280 (2017).

4. For the period from October 23, 2007 to August 6, 2009, and from October 1, 2009 onward, the criteria for a separate assignment of a disability rating of 10 percent for hallux valgus of the right foot have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the currently assigned staged ratings of 10 percent and 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276 do not accurately reflect the severity of his disability.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Plantar fasciitis is not specifically listed in the Rating Schedule.  As such, the Veteran's disability has been rated by analogy under Diagnostic Code 5276, which pertains to pes planus.  See 38 C.F.R. § 4.20 (2017).  The Board finds no other diagnostic code to be more analogous, and as such, will evaluate the disability pursuant to the criteria in Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent rating is assigned for moderate bilateral pes planus and requires weight bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id.  

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

First addressing the period from October 23, 2007 to August 6, 2009, after applying the rating criteria to the facts of this case, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies.

First, during a November 2008 VA examination of the Veteran's feet, the examiner found no painful motion, edema (swelling), disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  The examiner noted that examination of the feet revealed evidence of abnormal weight bearing, but documented that the Achilles tendon was normal on both the left and right foot with weight bearing and non weight bearing.

There is no other, relevant probative evidence dated during the period from October 23, 2007 to August 6, 2009.

As the evidence discussed above does not support findings consistent with severe disability, such as marked deformity, pain on manipulation and use, the Board concludes that the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies, for the period from October 23, 2007 to August 6, 2009.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against this portion of the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012).

Turning to the period from October 1, 2009 onward, after applying the rating criteria to the facts of this case, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies.

Specifically, during a December 2009 VA examination of the Veteran's feet, the examiner found no signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The examiner also found no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  Additionally, palpation of the plantar surface only revealed slight tenderness and the alignment of the Achilles tendon was normal on both the left and right foot with weight bearing and non weight bearing. 

Likewise, during a February 2017 VA examination of the Veteran's feet, the examiner found no objective evidence of marked deformity of one or both feet, and no marked pronation of one or both feet.  Additionally, the examiner found that the Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.

Thus, for the above reasons, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 30 percent for bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies, for the period from October 1, 2009 onward.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b).

The Board has also considered whether separate ratings may be assigned under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284.  The Board finds no basis on which to assign a separate evaluation for the Veteran's bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies under Diagnostic Codes 5277 (weak foot, bilateral), 5278 (acquired claw foot [pes cavus]), 5279 (Anterior metatarsalgia [Morton's disease]); 5281 (hallux rigidus, unilateral, severe), 5282 (hammer toe),  5283 (malunion or nonunion of the tarsal or metatarsal bones), or 5284 (other foot injuries).  See 38 C.F.R. § 4.71a. In this regard, the Board notes there is no medical evidence of weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  All of the VA examinations of record are silent for mention of any of these signs or symptoms.  Moreover, the February 2017 examination report specifically includes sections on Morton's disease, hallux rigidus, acquired pes cavus, and malunion or nonunion of the tarsal or metatarsal bones to complete if the Veteran has such symptoms, and in this case those sections were left blank.

The Board acknowledges that the evidence of record shows that the Veteran has hammer toes of the second and third toes bilaterally, however, he does not exhibit hammer toes on all five toes of either foot.  See November 2011 VA Examination.  Therefore, a separate 10 percent rating is not warranted under Diagnostic Code 5282 for hammer toes.

The Board does, however, find that separate ratings of 10 percent under Diagnostic Code 5280 are warranted for both the left and right foot hallux valgus with surgery for resection of the metatarsal head, as the surgery was noted in the February 2017 VA foot examination.  Accordingly, a separate 10 percent rating for hallux valgus for each foot is granted.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies for the period from October 23, 2007 to August 6, 2009 is denied.

Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis, calluses, s/p bilateral fifth toe bunionectomies from October 1, 2009 onward is denied.

A separate 10 percent rating for hallux valgus for the left foot is granted for the period from October 23, 2007 to August 6, 2009, and from October 1, 2009 onward.

A separate 10 percent rating for hallux valgus of the right foot is granted for the period from October 23, 2007 to August 6, 2009, and from October 1, 2009 onward.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


